Exhibit SUBSIDIARIES OF MORRIS PUBLISHING GROUP, LLC Subsidiary State of incorporations or organization Names under which subsidiary does business (or names of publications) Morris Publishing Finance Co. (Co-Issuer) Georgia None Yankton Printing Company South Dakota None Broadcaster Press, inc. South Dakota None The Sun Times, LLC Georgia Hardeeville Times The Jasper Shopper Jasper County Sun Homer News, LLC Georgia Homer News Log Cabin Democrat, LLC Georgia Log Cabin Democrat Athens Newspapers, LLC Georgia Athens Banner-Herald Athens Magazine Southeastern Newspapers Company, LLC Georgia The Augusta Chronicle Juneau Empire Savannah Morning News Peninsula Clarion The Columbia County News-Times Savannah Magazine Augusta Magazine Stauffer Communications, Inc. Delaware None Florida Publishing Company Florida None Southwestern Newspapers Company, L.P. Texas Amarillo Globe-News Lubbock Avalanche Journal The Oak Ridger, LLC Tennessee None MPG Allegan Property, LLC Georgia None MPG Holland Property, LLC Georgia None
